Title: Isaac Smith Sr. to John Adams, 21 August 1780
From: Smith, Isaac Sr.
To: Adams, John



Boston August the 21st. 1780

I received your favor of the 16 March sometime Ago. The fleet and Army are still att Rd. Island by the arrival of Admiral Graves the british are superior. There intention Against Rd. Island seems to be laid aside. The french fleet and Spanish were att the Cape about 20 days Ago. We were in hopes they were bound to Jamaica.
Several privateers belonging to Salem, Cape Ann And Newbury have made a haul upon the Quebeck fleet, have taken about 16 that they have got in, some wholly with goods and some with provisions. On an Average supposed to be worth £15,000 sterling.
The Alliance Arrived here a few days Ago. Mr. Lee is come in her. He has been to see Mrs. Adams.
Mrs. Adams and Mrs. Cranch are gone to Plymouth so you may judge they are well.
The french General has exprest great satisfaction to the Councel on Account of the readiness in going to Aid him on the late Apprehension of there being Attackt att Rd. Island, and mentions a circumstance which suppose was very striking to him, That of one Mr. Thatcher who lives near Rd. Island, who went Over with Three Sons and headed is whole parish, which being something not ever seen before was the more pleasing.
Mr. Cranch and my self are going Over to Charlestown with Mr. Lee to show him were the battle was fought. Mr. Brown I have seen and has been to drink Tea with us.
I dont recollect any thing worth your Notice & Are Yr. Most hume. servant,

Isaac Smith


Ps. Itt seems the Conduct of the Captn. of the Alliance was such As that the ship came in here under the charge of the Lt.

